Exhibit 10.1

EXECUTION VERSION

AMENDMENT 4 TO TERM LOAN AGREEMENT

THIS AMENDMENT 4 TO TERM LOAN AGREEMENT, dated as of April 25, 2019 (this
“Amendment”) is made among BioDelivery Sciences International, Inc.
(“Borrower”), the Subsidiary Guarantors, CRG Servicing LLC, as administrative
agent and collateral agent (in such capacity, “Administrative Agent”) and the
lenders listed on the signature pages hereof under the heading “LENDERS” (each,
a “Lender” and, collectively, the “Lenders”), with respect to the Loan Agreement
referred to below.

RECITALS

WHEREAS, Borrower, the Subsidiary Guarantors, Administrative Agent and the
Lenders are parties to the Term Loan Agreement, dated as of February 21, 2017,
with the Subsidiary Guarantors from time to time party thereto, as amended by
Amendment 1 to Term Loan Agreement, dated as of December 15, 2017, Amendment 2
to the Term Loan Agreement, dated as of May 16, 2018 and Amendment 3 to the Term
Loan Agreement, dated as of April 4, 2019 (as the same has been amended,
restated, supplemented or otherwise modified from time to time, collectively,
the “Loan Agreement”); and

WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1. Definitions; Interpretation.

(a)    Terms Defined in Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b)    Interpretation. The rules of interpretation set forth in Section 1.03 of
the Loan Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.

SECTION 2. Amendment to Loan Agreement. Subject to Section 3 of this Amendment,
the definition of “Permitted Cash Equivalent Investments” in Section 1.01 of the
Loan Agreement is hereby amended and restated in its entirety as follows:

“Permitted Cash Equivalent Investments” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than two (2) years from the date of
acquisition, (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc. and (c) investments in accordance with
the investment policy provided to



--------------------------------------------------------------------------------

Administrative Agent on March 26, 2019, as the same may be revised, updated or
otherwise modified from time to time with both the approval of Borrower’s Audit
Committee and the consent of Administrative Agent; provided that (i) all such
investments are held in accounts subject to one or more control agreements in
favor of Administrative Agent and (ii) all such investments have immediate
liquidity.

SECTION 3. Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the following conditions precedent:

(a)    Borrower, the Subsidiary Guarantors, Administrative Agent and all of the
Lenders shall have duly executed and delivered this Amendment pursuant to
Section 13.04 of the Loan Agreement; provided, however, that this Amendment
shall have no binding force or effect unless all conditions set forth in this
Section 3 have been satisfied;

(b)    No Default or Event of Default under the Loan Agreement shall have
occurred and be continuing;

(c)    Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable
out of pocket costs and expenses incurred in connection with this Amendment,
including Lenders’ reasonable and documented out of pocket legal fees and costs,
pursuant to Section 13.03(a)(i)(z) of the Loan Agreement; and

(d)    Administrative Agent has confirmed to Borrower in writing of its receipt
of the executed Amendment required in Section 3(a) and receipt of costs and
expenses required by Section 3(c).

SECTION 4. Representations and Warranties; Reaffirmation.

(a)    Each Obligor hereby represents and warrants to each Lender as follows:

(i)    Borrower has full power, authority and legal right to make and perform
this Amendment. This Amendment is within Borrower’s corporate powers and has
been duly authorized by all necessary corporate board of directors and, if
required, by all necessary shareholder action. This Amendment has been duly
executed and delivered by Borrower and constitutes a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). This Amendment (w) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any third party, except for such as
have been obtained or made and are in full force and effect, (x) will not
violate any applicable law or regulation or the charter, bylaws or other
organizational documents of Borrower and its Subsidiaries, (y) will not violate
any order of any Governmental Authority and (z) will not violate or result in a
default under any indenture, agreement or other instrument binding upon Borrower
and its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person.



--------------------------------------------------------------------------------

(ii)    No Default has occurred or is continuing or will result after giving
effect to this Amendment.

(iii)    There has been no Material Adverse Effect since the date of this Loan
Agreement.

(iv)    The representations and warranties made by or with respect to Borrower
in Section 7 of the Loan Agreement are (A) in the case of representations
qualified by “materiality,” “Material Adverse Effect” or similar language, true
and correct in all respects and (B) in the case of all other representations and
warranties, true and correct in all material respects (except that the
representation regarding representations and warranties that refer to a specific
earlier date are true and correct on the basis set forth above as of such
earlier date), in each case taking into account any changes made to schedules
updated in accordance with Section 7.21 of the Loan Agreement or attached
hereto.

(v)    Each Obligor hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein. By executing this Amendment, Borrower
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.

SECTION 5. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

(a)    Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

(b)    Submission to Jurisdiction. Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5 is for the benefit of
Administrative Agent and the Lenders only and, as a result, none of
Administrative Agent or any Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
Administrative Agent and the Lenders may take concurrent proceedings in any
number of jurisdictions.

(c)    Waiver of Jury Trial. BORROWER AND EACH LENDER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY



--------------------------------------------------------------------------------

APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 6. Miscellaneous.

(a)    No Waiver. Nothing contained herein shall be deemed to constitute a
waiver of compliance with any term or condition contained in the Loan Agreement
or any of the other Loan Documents or constitute a course of conduct or dealing
among the parties. Except as expressly stated herein, the Lenders reserve all
rights, privileges and remedies under the Loan Documents. Except as amended
hereby, the Loan Agreement and other Loan Documents remain unmodified and in
full force and effect. All references in the Loan Documents to the Loan
Agreement shall be deemed to be references to the Loan Agreement as amended
hereby.

(b)    Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c)    Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d)    Integration. This Amendment constitutes a Loan Document and, together
with the other Loan Documents, incorporates all negotiations of the parties
hereto with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(e)    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Signatures to this Amendment transmitted by facsimile
transmission, by electronic mail in “portable document format” (.pdf) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature.

(f)    Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER: BIODELIVERY SCIENCES INTERNATIONAL INC. By:  

/s/ Herm Cukier

Name:   Herm Cukier Title:   Chief Executive Officer SUBSIDIARY GUARANTORS:
ARIUS PHARMACEUTICALS, INC. By:  

/s/ Herm Cukier

Name:   Herm Cukier Title:   Chief Executive Officer ARIUS TWO, INC. By:  

/s/ Herm Cukier

Name:   Herm Cukier Title:   Chief Executive Officer

Signature Page to Amendment 4 to Term Loan Agreement (BDSI)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: CRG SERVICING LLC By  

/s/ Nathan Hukill

  Nathan Hukill   Authorized Signatory

 

LENDERS: CRG ISSUER 2017-1   By: CRG SERVICING LLC, acting by power of attorney
By:  

/s/ Nathan Hukill

Nathan Hukill Authorized Signatory

 

CRG PARTNERS III – PARALLEL FUND “A” L.P.  

By CRG PARTNERS III – PARALLEL FUND “A”

GP L.P., its General Partner

 

By CRG PARTNERS III – PARALLEL FUND

“A” GP LLC, its General Partner

By  

/s/ Nathan Hukill

Nathan Hukill Authorized Signatory

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.   By CRG PARTNERS III (CAYMAN) GP
L.P., its General Partner  

By CRG PARTNERS III (CAYMAN) GP LLC,

its General Partner

By  

/s/ Nathan Hukill

Nathan Hukill Authorized Signatory

Witness:  

/s/ Nicole Nesson

Name   Nicole Nesson

 

Signature Page to Amendment 4 to Term Loan Agreement (BDSI)